Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office Action is responsive to communication filled on 5/21/2019.
Claims 1-20 are pending examination. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Exemplary claim 1 is directed to a method of generating DCC measure based on multiparty discourse.  The DCC measure indicates a likelihood of improving cadence and confidence with respect to an originator of the originating message.  The DCC is based on SRCM generated from an analysis of prior discourses.  Responsive to determining that the response message is not likely to improve cadence and confidence, ask for follow-on message. The underlying invention merely collects, analyzes and displaying of messages. This is similar to subject matter found to be an abstract idea in the court decision of Electric Power Group in which it was found that 
Furthermore, the claimed solution is NOT necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks (i.e. Enfish, DDR Holdings).  The focus of the claim is not on an improvement in computer/network capabilities (i.e., the self-referential table for a computer database), but on certain independently abstract ideas that use computers as tools.  The underlying invention can performed by human beings and mental process.  For example, a customer service agent determines a DCC  and SRCM based on communications with the customers and when the customer service agent determines that his/her reply is not resulting in improvement in cadence and confidence, he/she will ask follow up questions..   Therefore, the claimed invention is just an implementation of a fundamental practice on computers and networks.  The claimed invention qualifies as an abstract idea for which computers/networks are invoked merely as a tool.  
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry (i.e., messaging application). Further, the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment or field of use.
Claims 1, 8 and 14 contain the same deficiencies as claim 1 above and are also rejected under 35 USC 101. Claims 2-7, 9-13 and 15-20 do not amount to significantly more than the abstract idea and are also rejected for the same. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S. Pub No. 2019/0132451 A1 by KANNAN (hereinafter A).

Regarding claim 1, A teaches a method, comprising: 
(processor 202), a discourse cadence and confidence (DCC) measure based on a response message made in replying to an originating message during a multi-party discourse over an electronic communication channel, wherein the DCC measure indicates a likelihood of improving cadence and confidence with respect to an originator of the originating message (see at least par. 0051; 202 computes a measure of confidence corresponding to each input (message) provided by the customer during a course of the conversation. The measure of confidence is indicative of an ability of the VA to provide an effective response to the respective input provided customer), and wherein the DCC measure is based on a stepwise relational confidence model (SRCM) generated from an analysis of a plurality of prior multi-party discourses (see at least par. 0054; the customer intend maybe predicted based on past interactions of the customer on the enterprise interaction channels); and 

responsive to determining that the response message made in replying to the originating message is not likely to improve cadence and confidence, prompting a user to provide a follow- on message (at least par. 0079; “ ‘I BELIEVE THAT YOU HAVE ASKED ABOUT MULTIPLE THINGS .PLEASE REWORD YOUR QUERY’, or ‘I DO NOT COMPELTELY UNDERSTAND YOUR QUESTION. CAN YOU ELABORATE YOUR QUESTION?”).  

Regarding claim 2, A teaches the method of claim 1, wherein the analysis of a plurality of prior multi-party discourses comprises at least one of topic analysis and emotive analysis (par. 0092; intent analysis).  

Regarding claim 3, A teaches the method of claim 1, further comprising: identifying during the multi-party discourse at least one characteristic (see at least par.0092; extracted features (characteristic) from the transformed data is utilized to predict the customer’s likely intent) for inclusion in the follow-on message in response to determining that the response message made in replying to the originating message is not likely to improve cadence and confidence (par. 0096; when it is determined that the confident score for the intent is below the threshold, the conversation is deflected to a human agent); and notifying the at least one characteristic to the user (Par. 0066; passing contextual information that includes the predicted intents).  

Regarding claim 4, A teaches the method of claim 1, further comprising: identifying during the multi-party discourse at least one characteristic  (see at least par.0092; extracted features (characteristic) from the transformed data is utilized to predict the customer’s likely intent) for inclusion in the follow-on message in response to determining that the response message made in replying to the originating message is not likely to improve cadence and confidence (at least par. 0064; the VA might ask for clarification (follow –on message)); and automatically selecting a at least par. 0078 and Fig. 4) .  

Regarding claim 5, A teaches the method of claim 1, further comprising identifying during the multi-party discourse at least one characteristic(see at least par.0092; extracted features (characteristic) from the transformed data is utilized to predict the customer’s likely intent) for inclusion in the follow-on message in response to determining that the response message made in replying to the originating message is not likely to improve cadence and confidence (at least par. 0064; the VA might ask for clarification (follow –on message)), wherein the identifying comprises identifying at least one term within an existing corpus of terms based on the analysis of a plurality of prior multi-party discourses (see at least par.0092; extracted features (characteristic) from the transformed data).  

Regarding claim 6, A teaches the method of claim 1, wherein the DCC measure indicates an event probability (par. 0093).  

 Regarding claim 7, A teaches the method of claim 6, wherein the event probability comprises at least one of a probability that the originator will end the multi-party discourse in response to the follow-on message not being provided within a predetermined length of time (par, 0099; response time) and a probability that the originator will end the multi-party discourse in response to the follow-on message not par. 0076 and par. 0083).

Claims 8-13, and 14-20 have similar limitations as to claims 1-7 and do not teach or further define the limitations recited in claims 1-7.  Therefore, claims 8-13, and 14-20 are also rejected for the similar reasons set forth in claims 1-7, supra.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 2015/0032724 A1, Auto-Suggesting Responses Based on Social Conversational Content in Customer Care Services
U.S. Pat. No. 8,000,973 B2 Management of Conversation.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHERA HALIM whose telephone number is (571)272-4003.  The examiner can normally be reached on Mondays and Tuesdays 9:00 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							6/19/2021


SAHERA HALIM
Examiner
Art Unit 2457


/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457